Exhibit 10.38 OPTION AWARD AGREEMENT UNDER THE EAGLE BULK SHIPPING INC. EQUITY INCENTIVE PLAN This Option Award Agreement (the “ Option Award Agreement ”) dated as of December 15, 2016 (the “ Date of Grant ”), is made by and between Eagle Bulk Shipping Inc., a Republic of the Marshall Islands company (the “ Company ”), and Gary Vogel (the “ Participant ”). Capitalized terms not defined herein shall have the meaning ascribed to them in the Eagle Bulk Shipping Inc. 2016 Equity Incentive Plan (the “ Plan ”). Where the context permits, references to the Company shall include any successor to the Company. WHEREAS, the Company previously issued to the Participant an award of stock options (the “ Prior Award ”) pursuant to a Stock Option Award Agreement dated as of September 29, 2015 (the “ Prior Agreement ”); WHEREAS, the Company consummated a 20 to 1 reverse stock split subsequent to the issuance of the Prior Award and the Prior Award no longer serves as a meaningful incentive; and WHEREAS, the Company and the Participant desire to cancel the Prior Award and enter into this Option Award Agreement pursuant to which the Company will issue the Option (as defined below) to the Participant. NOW, THEREFORE, in consideration of the mutual covenants contained herein, and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
